Dismissed and Memorandum Opinion filed July 10, 2018.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-17-00901-CV

         IN THE INTEREST OF K.M.C., AND K.M.C., CHILDREN



                   On Appeal from the 309th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2016-48484

                 MEMORANDUM                      OPINION


      This is an appeal from a judgment signed October 2, 2017. The clerk’s record
was filed March 12, 2018. The reporter’s record was filed April 16, 2018. No brief
was filed.

      On May 31, 2018, this court issued an order stating that unless appellant filed
a brief on or before June 15, 2018, the court would dismiss the appeal for want of
prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no brief or other response. Accordingly, the appeal is ordered
dismissed.



                                      PER CURIAM


Panel consists of Justices Jamison, Wise, and Jewell.




                                         2